DETAILED ACTION

In view of the appeal brief filed on 02/28/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647                                                                                                                                                                                                        
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-8, 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over nationalsafetymirror.com (Driveway Mirror, 26inX36in Acrylic Rectangular Convex [online]. National Safety Mirror, 2014. [retrieved on 2020-03-19]. Retrieved from the Internet: <URL: https://web.archive.org/web/20140423024203/http://www.nationalsafetymirror.com/driveway-mirror-26inx36in-acrylic-rectangular-convex/>).

Regarding claim 7, nationalsafetymirror.com teaches an apparatus, comprising a convex reflective surface (“Driveway Mirror, 26inX36in Acrylic Rectangular Convex”) statically mounted without moving parts in fixed orientation (the Figure shows the mirror statically fixed at a street corner; mounted with “Mounting brackets”) above a target area (the Figure shows the mirror above the street/grass/bushes) to deflect received sunlight vertically or obliquely downwards to the target area (note, this is an intended use recitation, however, the Figure shows in the reflection that sunlight is deflected downward towards the ground at the bush/grass), wherein the convex reflective surface is shaped whereby the convex reflective surface in fixed orientation (the Figure shows the convex shaped mirror statically fixed at a street corner; mounted with “Mounting brackets”) provides maximum and minimum inclinations and curvature of the reflecting surface that vary with compass direction (by definition, a convex mirror has maximum and minimum inclinations that vary with the direction light approaches the convex mirror).
Nationalsafetymirror.com does not expressly disclose wherein the convex reflective surface is configured to have maximum and minimum inclinations and curvature determined by the latitude and range of azimuths available for insolation at the location where the convex reflective surface is mounted.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of nationalsafetymirror.com wherein the convex reflective surface is configured to have maximum and minimum inclinations and curvature determined by the latitude and range of azimuths available for insolation at the location where the convex reflective surface is mounted, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, all convex reflective surfaces have a maximum and minimum inclinations and the mirror of nationalsafetymirror.com performs the same function as of deflecting sunlight onto the plants at the location shown, the amount of which is determined by the latitude and range of azimuths for insolation at the location shown. Thus, the convex reflective surface of nationalsafetymirror.com performs the same function as claimed. Lastly, it would be obvious to one of ordinary skill in the art before the effective filing date to select the working ranges of maximum and minimum inclination for the desired visibility of the driveway mirror at a particular location, because the dimensions of the maximum and minimum inclinations are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the inclinations could provide benefits to the amount of sunlight reflected, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 18, nationalsafetymirror.com teaches a method for increasing availability of light for photosynthesis by plants (note this is an intended use recitation, the Figure shows the convex mirror capable of reflecting light onto plants; specifically a bush and grass is shown), the method comprising: statically mounting a convex reflective surface (“Driveway Mirror, 26inX36in Acrylic Rectangular Convex”) in fixed orientation at a position (the Figure shows the mirror statically fixed at a street corner) above a target area (the Figure shows the mirror above the street/grass/bushes), so that the convex reflective surface has maximum and minimum inclinations and curvature that vary with compass direction (by definition, a convex mirror has maximum and minimum inclinations that vary with the direction light approaches the convex mirror), and deflecting sunlight received at the convex reflective surface vertically or obliquely downwards onto plants situated in the target area (the Figure shows in the reflection that sunlight is deflected downward towards the ground at the bush/grass) without adjustment of the position, inclinations, or curvature of the convex reflective surface during a day (the Figure shows a static mount reflecting sunlight with no adjustments made).
Nationalsafetymirror.com does not expressly disclose wherein the convex reflective surface is shaped to have maximum and minimum inclinations and curvature determined by the latitude and range of azimuths available for insolation at the location where the convex reflective surface is mounted.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of nationalsafetymirror.com wherein the convex reflective surface is configured to have maximum and minimum inclinations and curvature determined by the latitude and range of azimuths available for insolation at the location where the convex reflective surface is mounted, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, all convex reflective surfaces have a maximum and minimum inclinations and the mirror of nationalsafetymirror.com performs the same function as of deflecting sunlight onto the plants at the location shown, the amount of which is determined by the latitude and range of azimuths for insolation at the location shown. Thus, the convex reflective surface of nationalsafetymirror.com performs the same function as claimed. Lastly, it would be obvious to one of ordinary skill in the art before the effective filing date to select the working ranges of maximum and minimum inclination for the desired visibility of the driveway mirror at a particular location, because the dimensions of the maximum and minimum inclinations are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the inclinations could provide benefits to the amount of sunlight reflected, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Note, Figure discussed above has been reproduced below for convenience.

    PNG
    media_image1.png
    240
    320
    media_image1.png
    Greyscale


Regarding claim 2, nationalsafetymirror.com teaches the method as claimed in Claim 18. Further, nationalsafetymirror.com teaches in which the convex reflective surface comprise a mirror (“Driveway Mirror, 26inX36in Acrylic Rectangular Convex”).

Regarding claims 6 and 8, nationalsafetymirror.com teaches the method as claimed in Claims 18 and 7. Further, nationalsafetymirror.com teaches in which curvature (by definition, convex mirrors have a curvature) of the convex reflective surface (Surface of mirror shown in Figure) is adapted to a particular location and a location at which it is to be mounted (“driveway mirror”; “Mounting brackets included”).

Regarding claim 13, nationalsafetymirror.com teaches the apparatus as claimed in Claim 7. Further, nationalsafetymirror.com teaches in which the convex reflective surface (“Driveway Mirror, 26inX36in Acrylic Rectangular Convex”) is curved in at least two orthogonal planes (by definition, a “rectangular convex” mirror is curved in at least two orthogonal planes, at the local X and Y axis of the surface).
Regarding claims 14 and 16, nationalsafetymirror.com teaches the apparatus as claimed in Claim 7. Further, nationalsafetymirror.com teaches in which the convex reflective surface comprises (“Driveway Mirror, 26inX36in Acrylic Rectangular Convex”) component reflective surfaces (“acrylic rectangular convex mirror”) and alignment features (“Mounting brackets included”) are provided with defined angular relationship to the convex reflective surface (“View vehicles up to 180' away”; by definition convex mirrors are provided with defined angular relationship such as curvature and inclination range to provide the viewing angle and distance required).

Claims 3-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over nationalsafetymirror.com (Driveway Mirror, 26inX36in Acrylic Rectangular Convex [online]. National Safety Mirror, 2014. [retrieved on 2020-03-19]. Retrieved from the Internet: <URL: https://web.archive.org/web/20140423024203/http://www.nationalsafetymirror.com/driveway-mirror-26inx36in-acrylic-rectangular-convex/>) in view of Choi (KR 101278696 B1).
Regarding claim 3, nationalsafetymirror.com teaches the method as claimed in Claim 2 but does not expressly disclose in which the convex reflective surface has a rough reflective surface capable of diffusing the deflected radiation deflected from the convex reflective surface.
However, in an analogous mirror reflector art, Choi teaches in which the convex reflective surface has a rough reflective surface (Fig. 6, “dimples”, 32) capable of diffusing the deflected radiation (by definition, mirror dimples are capable of diffusing sunlight) deflected from the convex reflective surface or equivalent thereto (Fig. 6, “wide-angle reflector”, 31; surface shown convex).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of nationalsafetymirror.com in which the convex reflective surface has a rough reflective surface capable of diffusing the deflected radiation deflected from the convex reflective surface or equivalent thereto, as taught by Choi, to diffuse the light at a larger variety of angles.

Regarding claims 4 and 9, nationalsafetymirror.com teaches the method and the apparatus claimed in Claims 18 and 7 but does not expressly disclose in which the convex reflective surface has an interrupted reflective surface.
However, Choi teaches in which the convex reflective surface has an interrupted reflective surface (Fig. 6 and 7 show convex and interrupted reflective surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and the apparatus of nationalsafetymirror.com in which the convex reflective surface has an interrupted reflective surface, as taught by Choi, to diffuse the light at a larger variety of angles.
Regarding claim 10, nationalsafetymirror.com teaches the apparatus as claimed in Claim 7 but does not expressly disclose in which the convex reflective surface comprises multiple reflective surfaces.
However, Choi teaches in which the convex reflective surface comprises multiple reflective surfaces (Fig. 6 and 7 show convex reflective surfaces comprising multiple reflective surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of nationalsafetymirror.com in which the convex reflective surface comprises multiple reflective surfaces, as taught by Choi, to diffuse the light at a larger variety of angles and construct the convex reflective surface of smaller, easier to manufacture and ship parts.

Regarding claim 11, nationalsafetymirror.com as modified by Choi teaches the apparatus as claimed in Claim 10.
Further, Choi teaches in which the multiple reflective surfaces comprise plane mirrors (Fig. 7 shows the multiple reflective surfaces comprising multiple plane mirrors).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of nationalsafetymirror.com, further modified by Choi in which the multiple reflective surfaces comprise plane mirrors, as further taught by Choi, to construct the convex reflective surface of smaller, easier to manufacture and ship parts.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over nationalsafetymirror.com (Driveway Mirror, 26inX36in Acrylic Rectangular Convex [online]. National Safety Mirror, 2014. [retrieved on 2020-03-19]. Retrieved from the Internet: <URL: https://web.archive.org/web/20140423024203/http://www.nationalsafetymirror.com/driveway-mirror-26inx36in-acrylic-rectangular-convex/>) in view of Choi (KR 101278696 B1).

Regarding claim 19, nationalsafetymirror.com teaches a method for increasing availability of light for photosynthesis by plants (note this is an intended use recitation, the Figure shows the convex mirror capable of reflecting light onto plants; specifically a bush and grass is shown), the method comprising: statically mounting a convex reflective surface (“Driveway Mirror, 26inX36in Acrylic Rectangular Convex”) in fixed orientation at a position (the Figure shows the mirror statically fixed at a street corner) above a target area (the Figure shows the mirror above the street/grass/bushes), so that the convex reflective surface has maximum and minimum inclinations and curvature that vary with compass direction (by definition, a convex mirror has maximum and minimum inclinations that vary with the direction light approaches the convex mirror), and deflecting sunlight received at the convex reflective surface vertically or obliquely downwards onto plants situated in the target area (the Figure shows in the reflection that sunlight is deflected downward towards the ground at the bush/grass) without adjustment of the position, inclinations, or curvature of the convex reflective surface during a day (the Figures show a static mount reflecting sunlight with no adjustments made).
Nationalsafetymirror.com does not expressly disclose multiple reflective surfaces providing an optical equivalent to a convex reflective.
However, Choi teaches multiple reflective surfaces providing an optical equivalent to a convex reflective (Fig. 6 and 7 show convex reflective surfaces comprising multiple reflective surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of nationalsafetymirror.com to further include multiple reflective surfaces providing an optical equivalent to a convex reflective, as taught by Choi, to diffuse the light at a larger variety of angles and construct the convex reflective surface of smaller, easier to manufacture and ship parts.
Nationalsafetymirror.com as modified by Choi does not expressly disclose wherein the convex reflective surface is shaped to have maximum and minimum inclinations and curvature determined by the latitude and range of azimuths available for insolation at the location where the convex reflective surface is mounted.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of nationalsafetymirror.com as modified by Choi wherein the convex reflective surface is configured to have maximum and minimum inclinations and curvature determined by the latitude and range of azimuths available for insolation at the location where the convex reflective surface is mounted, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, all convex reflective surfaces have a maximum and minimum inclinations and the mirror of nationalsafetymirror.com performs the same function as of deflecting sunlight onto the plants at the location shown, the amount of which is determined by the latitude and range of azimuths for insolation at the location shown. Thus, the convex reflective surface of nationalsafetymirror.com performs the same function as claimed. Lastly, it would be obvious to one of ordinary skill in the art before the effective filing date to select the working ranges of maximum and minimum inclination for the desired visibility of the driveway mirror at a particular location, because the dimensions of the maximum and minimum inclinations are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the inclinations could provide benefits to the amount of sunlight reflected, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 17 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over nationalsafetymirror.com (Driveway Mirror, 26inX36in Acrylic Rectangular Convex [online]. National Safety Mirror, 2014. [retrieved on 2020-03-19]. Retrieved from the Internet: <URL: https://web.archive.org/web/20140423024203/http://www.nationalsafetymirror.com/driveway-mirror-26inx36in-acrylic-rectangular-convex/>) in view of Anderson, Jr. (US 3,861,379).

Regarding claim 17, nationalsafetymirror.com teaches an apparatus, comprising a convex reflective surface (“Driveway Mirror, 26inX36in Acrylic Rectangular Convex”), statically mounted without moving parts in fixed orientation (the Figure shows the mirror statically fixed at a street corner; mounted with “Mounting brackets”) above a target area (the Figure shows the mirror above the street/grass/bushes) to deflect received sunlight vertically or obliquely downwards to the target area (note, this is an intended use recitation, however, the Figure shows in the reflection that sunlight is deflected downward towards the ground at the bush/grass), wherein the convex reflective surface is shaped whereby the convex reflective surface provides maximum and minimum inclinations and curvature of the reflecting surface that vary with compass direction (by definition, a convex mirror has maximum/minimum inclinations and curvature that vary with the direction light approaches the convex mirror).
Nationalsafetymirror.com does not expressly disclose comprising a Fresnel mirror, wherein the Fresnel lens provides an optical equivalent of a convex reflective surface.
However, in an analogous mirror reflector art, Anderson, Jr. teaches comprising a Fresnel mirror (“reflectors of the Fresnel or parabolic type”, Col. 1, Lines 25-26), wherein the Fresnel lens provides an optical equivalent of a convex reflective surface (by definition, Fresnel mirrors are a specific type of convex reflective surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of nationalsafetymirror.com comprising a Fresnel mirror, wherein the Fresnel lens provides an optical equivalent of a convex reflective surface, as taught by Anderson, Jr., to provide the option to concentrate the sunlight to a target area as opposed to diffusing the sunlight.
Nationalsafetymirror.com as modified by Anderson does not expressly disclose wherein the convex reflective surface is configured to have maximum and minimum inclinations and curvature determined by the latitude and range of azimuths available for insolation at the location where the convex reflective surface is mounted.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of nationalsafetymirror.com as modified by Anderson, Jr. wherein the convex reflective surface is configured to have maximum and minimum inclinations and curvature determined by the latitude and range of azimuths available for insolation at the location where the convex reflective surface is mounted, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, all convex reflective surfaces have a maximum and minimum inclinations and the mirror of nationalsafetymirror.com performs the same function as of deflecting sunlight onto the plants at the location shown, the amount of which is determined by the latitude and range of azimuths for insolation at the location shown. Thus, the convex reflective surface of nationalsafetymirror.com performs the same function as claimed. Lastly, it would be obvious to one of ordinary skill in the art before the effective filing date to select the working ranges of maximum and minimum inclination for the desired visibility of the driveway mirror at a particular location, because the dimensions of the maximum and minimum inclinations are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the inclinations could provide benefits to the amount of sunlight reflected, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 20, nationalsafetymirror.com teaches a method for increasing availability of light for photosynthesis by plants (note this is an intended use recitation, the Figure shows the convex mirror capable of reflecting light onto plants; specifically a bush and grass is shown), the method comprising: statically mounting a convex reflective surface (“Driveway Mirror, 26inX36in Acrylic Rectangular Convex”) in fixed orientation at a position (the Figure shows the mirror statically fixed at a street corner) above a target area (the Figure shows the mirror above the street/grass/bushes), so that the convex reflective surface has maximum and minimum inclinations and/or curvature that vary with compass direction (by definition, a convex mirror has maximum and minimum inclinations that vary with the direction light approaches the convex mirror), and deflecting sunlight received at the convex reflective surface vertically or obliquely downwards onto plants situated in the target area (the Figure shows in the reflection that sunlight is deflected downward towards the ground at the bush/grass) without adjustment of the position, inclinations, or curvature of the convex reflective surface during a day (the Figure shows a static mount reflecting sunlight with no adjustments made).
Nationalsafetymirror.com does not expressly disclose comprising a Fresnel mirror, wherein the Fresnel lens provides an optical equivalent of a convex reflective surface.
However, Anderson, Jr. teaches comprising a Fresnel mirror (“reflectors of the Fresnel or parabolic type”, Col. 1, Lines 25-26), wherein the Fresnel lens provides an optical equivalent of a convex reflective surface (by definition, Fresnel mirrors are a specific type of convex reflective surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of nationalsafetymirror.com comprising a Fresnel mirror, wherein the Fresnel lens provides an optical equivalent of a convex reflective surface, as taught by Anderson, Jr., to provide the option to concentrate the sunlight to a target area as opposed to diffusing the sunlight.
Nationalsafetymirror.com as modified by Anderson does not expressly disclose wherein the convex reflective surface is shaped to have maximum and minimum inclinations and/or curvature determined by the latitude and range of azimuths available for insolation at the location where the convex reflective surface is mounted.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of nationalsafetymirror.com as modified by Anderson, Jr. wherein the convex reflective surface is configured to have maximum and minimum inclinations and curvature determined by the latitude and range of azimuths available for insolation at the location where the convex reflective surface is mounted, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, all convex reflective surfaces have a maximum and minimum inclinations and the mirror of nationalsafetymirror.com performs the same function as of deflecting sunlight onto the plants at the location shown, the amount of which is determined by the latitude and range of azimuths for insolation at the location shown. Thus, the convex reflective surface of nationalsafetymirror.com performs the same function as claimed. Lastly, it would be obvious to one of ordinary skill in the art before the effective filing date to select the working ranges of maximum and minimum inclination for the desired visibility of the driveway mirror at a particular location, because the dimensions of the maximum and minimum inclinations are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the inclinations could provide benefits to the amount of sunlight reflected, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Response to Arguments
Applicant's arguments filed July 2nd, 2021 have been fully considered but they are not persuasive. 

In response to applicant's argument that the claims overcome the references, it is noted a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, the structure as taught by nationalsafetymirror.com in view of Choi teaches the limitations of claims 7 and 17 (see above). If the prior art structure is capable of performing the intended use, then it meets the claim. Additional it is noted, as discussed in the January 27th interview, if the prior art meets the configuration of even one configuration which reads on the apparatus claim, that prior art reference anticipates the claim. Lastly, the method claims, previously presented, do not recite a method step for designing the shape of the mirror. Therefore, incidentally, nearly any convex reflective surface which is mounted and “deflecting sunlight received at the convex reflective surface vertically or obliquely downwards onto plants situated in the target area” reads on the claims. Thus, the prior art teaches both the apparatus and method claims as presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.J.S./Examiner, Art Unit 3647